DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/25/2022 has been entered. Applicant has amended claims 1, 2, 4, and 5. Claims 9-11 have been added. Claims 1-2,4-5,7, and 9-11 are currently pending in the instant application. Applicant has cancelled claims 3 and 6 and 8. Applicant has added claims 9-11.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 02/04/2022, with respect to the rejection(s) of claim(s) 1, 5, and 7 under 35 U.S.C. 103(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1, 5, and 7.
	Imagawa (JP H10192245 A) teaches the amended limitation seen in claims 1, 5, and 7. As seen in Figs. 11-12, Imagawa teaches of an endoscope system including a light source (21), two endoscopes (101 and 104) with respective light guides (102 and 105) and an optical distributor inside of the converter (122) that distributes light to the two endoscopes (See more detail in current 103 rejection below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP H10192245 A to Imagawa et al. (hereinafter “Imagawa”).
Regarding claim 1, Imagawa discloses in Fig. 11 of an endoscope system comprising: 
	a first endoscope (Fig. 11-10 mm rigid endoscope 101) comprising a first endoscope connector (see examiner’s annotated Fig. 11) having a first light guide (Fig. 11- light guide 102); 
	a second endoscope (Fig. 11-5 mm rigid endoscope 104) comprising a second endoscope connector (see examiner’s annotated Fig. 11) having a second light guide (Fig.11- light guide 105); 
		an external apparatus (Fig. 11- light source device 21) comprising: 
			a light source (Fig. 11- light source device 21); and 
			an apparatus-side receptacle to which the first endoscope connector and the second endoscope connector are connectable (see examiner’s annotated Fig. 11); 
		a converter comprising a plug configured to connect to the apparatus-side receptacle (Fig. 11-connector unit 9 a), a first receptacle configured to connect to the first endoscope connector (Fig. 11-10 mm rigid endoscope connector receiver 103), and a second receptacle configured to connect to the second endoscope connector (Fig. 11-5 mm rigid endoscope connector receiver 106); and 
		although the embodiment of Fig. 11 of Imagawa does not expressly teach a first optical distributor configured to distribute light from the light source to the first light guide of the first endoscope connector and a second to the second light guide of the second endoscope connector, the embodiment of Fig. 12 of Imagawa does teach and the converter comprising an optical distributor configured to distribute light from the light source to the first light guide of the first endoscope connector and to the second light guide of the second endoscope connector (Fig. 12- optical unit 122; see [0050]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope system of the embodiment of Fig. 11 of Imagawa to incorporate the optical distributor configured to distribute light to the first and second light guide, as taught by the embodiment of Fig. 12 of Imagawa. It would have been advantageous to make the combination in order to automatically select and supply illumination light with optimum light distribution and brightness ([0050] of Imagawa).

    PNG
    media_image1.png
    576
    547
    media_image1.png
    Greyscale

Regarding claim 5, Imagawa discloses in Fig. 11 of an endoscope converter (Fig. 11-connector unit 9 a) comprising: 
a plug (see examiner’s annotated Fig. 11) configured to be connected to an apparatus-side receptacle (see examiner’s annotated Fig. 11) of an external apparatus having a light source (Fig. 11-light source device 21); 
	a first receptacle (Fig. 11-10 mm rigid endoscope connector receiver 103) configured to connect to a first light guide (Fig. 11- light guide 102) of a first endoscope connector (see examiner’s annotated Fig. 11) included in a first endoscope (Fig. 11- 10 mm rigid endoscope 104) ; 
	a second receptacle (Fig. 11-5 mm rigid endoscope connector receiver 106) configured to connect to a second light guide (Fig.11- light guide 105) of a second endoscope connector (see examiner’s annotated Fig. 11) included in a second endoscope (Fig. 11- 5 mm rigid endoscope 104); and although the embodiment of Fig. 11 does not expressly teach an optical distributor configured to distribute light from the light source to the first light guide of the first endoscope connector and to the second light guide of the second endoscope connector, the embodiment of Fig. 12 of Imagawa does teach and the converter comprising an optical distributor configured to distribute light from the light source to the first light guide of the first endoscope connector and to the second light guide of the second endoscope connector (Fig. 12- optical unit 122; see [0050]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope system of the embodiment of Fig. 11 of Imagawa to incorporate the optical distributor configured to distribute light to the first and second light guide, as taught by the embodiment of Fig. 12 of Imagawa. It would have been advantageous to make the combination in order to automatically select and supply illumination light with optimum light distribution and brightness ([0050] of Imagawa).

    PNG
    media_image1.png
    576
    547
    media_image1.png
    Greyscale

Regarding claim 7, Imagawa discloses in Fig. 11 of an endoscope converter (Fig. 11-connector unit 9 a) comprising: 
	a first converter-side connector (Fig. 11-10 mm rigid endoscope connector receiver 103) configured to connect to a first light guide (Fig. 11- light guide 102) of a first endoscope-side connector (see examiner’s annotated Fig. 11) included in a first endoscope (Fig. 11- 10 mm rigid endoscope 101); 
	a second converter-side connector (Fig. 11-5 mm rigid endoscope connector receiver 106) configured to connect to a second light guide (Fig.11- light guide 105) of a second endoscope-side connector (see examiner’s annotated Fig. 11) included in a second endoscope (Fig. 11- 5 mm rigid endoscope 104);
	a third converter-side connector (see examiner’s annotated Fig. 11) configured to connect to an apparatus-side connector (see examiner’s annotated Fig. 11) of an external apparatus having a light source (Fig. 11- light source device 21); and although the embodiment of Fig. 11 does not expressly teach an optical distributor configured to distribute light from the light source to the first light guide of the first endoscope connector and to the second light guide of the second endoscope connector, the embodiment of Fig. 12 of Imagawa does teach and the converter comprising an optical distributor configured to distribute light from the light source to the first light guide of the first endoscope connector and to the second light guide of the second endoscope connector (Fig. 12- optical unit 122; see [0050]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope system of the embodiment of Fig. 11 of Imagawa to incorporate the optical distributor configured to distribute light to the first and second light guide, as taught by the embodiment of Fig. 12 of Imagawa. It would have been advantageous to make the combination in order to automatically select and supply illumination light with optimum light distribution and brightness ([0050] of Imagawa).



    PNG
    media_image2.png
    618
    547
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP H10192245 A to Imagawa et al. (hereinafter “Imagawa”) and in further view of JPH07250813A to Kawashima.
Regarding claim 2, Imagawa teaches the claimed invention as discussed above concerning claim 1, but Imagawa does not expressly teach wherein the first endoscope includes a channel and the second endoscope includes an insertion portion configured to be inserted in the channel.
However, Kawashima teaches of an analogous endoscopic device comprising a mother-baby endoscope in which the first endoscope includes a channel (Fig. 2-child fiberscope 40 & forceps insertion opening 31) and the second endoscope includes an insertion portion configured to be insertable in the channel (Fig. 2 - child fiberscope 40; see [0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Imagawa to include the mother-baby endoscope of Kawashima. It would have been advantageous to make the combination in order to enable detailed observation of small holes or narrow tube than the outer diameter of the mother endoscope ([0003] of Kawashima).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP H10192245 A to Imagawa et al. (hereinafter “Imagawa”) and in further view of WO 2017086483 A1 to Niwa et al. (hereinafter “Niwa”).
Regarding claim 4, Imagawa teaches the claimed invention as discussed above concerning claim 1, and Imagawa further discloses the converter is arranged so as not to overlap and interfere with the operation panel (Fig. 2), the first receptacle and the second receptacle are aligned longitudinally in a vertical direction (Fig. 11-10 mm rigid endoscope connector receiver 103 & 5 mm rigid endoscope connector receiver 106), and the plug of the converter is configured to connect to the apparatus- side receptacle of the external apparatus (see examiner’s annotated Fig. 11), such that a longitudinal direction of the converter being along a lengthwise direction of the external apparatus (Fig. 11).
Imagawa does not expressly teach wherein the external apparatus includes a front panel on which the apparatus-side receptacle and an operation panel are disposed side by side in a horizontal direction.
However, Niwa teaches of an analogous endoscopic device wherein the external apparatus includes a front panel (Fig. 1- front surface portion 30) on which the apparatus-side receptacle and an operation panel are disposed side by side in a horizontal direction (Fig. 1- receptacle portion 31 & panel unit 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external apparatus of Obata to include the apparatus-side receptacle and operation panel disposed side by side in a horizontal direction, as taught by Niwa. It would have been advantageous to make the combination for operation and status display ([0023] of Niwa).

    PNG
    media_image3.png
    609
    687
    media_image3.png
    Greyscale


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP H10192245 A to Imagawa et al. (hereinafter “Imagawa”) and in further view of U.S. Publication No. 2015/0045614 to Krivopisk.
Regarding claim 9, Imagawa teaches the claimed invention as discussed above the endoscope system according to claim 1, but Imagawa does not expressly teach wherein the convertor is configured to provide one of a visible, tactical and audible warning to a user of an improper use of the converter.
However, in the same field of endeavor of endoscopy, Krivopisk teaches of an endoscope wherein the convertor (Fig. 3A- Electrical connector 3000) is configured to provide one of a visible, tactical and audible warning to a user of an improper use of the converter (see [0079]- a sound alarm 3006 and/or visual alarm/LED 3008. In an embodiment, the connector 3000 further comprises a control logic/unit which is coupled to said warning system and controls its functioning; [0067]- the warning system of the present specification can be implemented in any type of endoscope system that requires cleaning with fluids after use and that comprises an electrical means such as an electrical connector for connecting the endoscope apparatus with the main control unit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Imagawa to incorporate a visible and tactical warning, as taught by Krivopisk. It would have been advantageous to make the combination in order cause an alarm to activate to notify a user ([0072] of Krivopisk).
Regarding claim 10, Imagawa teaches the claimed invention as discussed above the endoscope system according to claim 5, but Imagawa does not expressly teach wherein the convertor is configured to provide one of a visible, tactical and audible warning to a user of an improper use of the converter.
However, in the same field of endeavor of endoscopy, Krivopisk teaches of an endoscope wherein the convertor (Fig. 3A- Electrical connector 3000) is configured to provide one of a visible, tactical and audible warning to a user of an improper use of the converter (see [0079]- a sound alarm 3006 and/or visual alarm/LED 3008. In an embodiment, the connector 3000 further comprises a control logic/unit which is coupled to said warning system and controls its functioning; [0067]- the warning system of the present specification can be implemented in any type of endoscope system that requires cleaning with fluids after use and that comprises an electrical means such as an electrical connector for connecting the endoscope apparatus with the main control unit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Imagawa to incorporate a visible and tactical warning, as taught by Krivopisk. It would have been advantageous to make the combination in order cause an alarm to activate to notify a user ([0072] of Krivopisk).
Regarding claim 11, Imagawa teaches the claimed invention as discussed above the endoscope system according to claim 7, but Imagawa does not expressly teach wherein the convertor is configured to provide one of a visible, tactical and audible warning to a user of an improper use of the converter.
However, in the same field of endeavor of endoscopy, Krivopisk teaches of an endoscope wherein the convertor (Fig. 3A- Electrical connector 3000) is configured to provide one of a visible, tactical and audible warning to a user of an improper use of the converter (see [0079]- a sound alarm 3006 and/or visual alarm/LED 3008. In an embodiment, the connector 3000 further comprises a control logic/unit which is coupled to said warning system and controls its functioning; [0067]- the warning system of the present specification can be implemented in any type of endoscope system that requires cleaning with fluids after use and that comprises an electrical means such as an electrical connector for connecting the endoscope apparatus with the main control unit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Imagawa to incorporate a visible and tactical warning, as taught by Krivopisk. It would have been advantageous to make the combination in order cause an alarm to activate to notify a user ([0072] of Krivopisk).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795